83349: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-25333: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83349


Short Caption:WILLIAMS VS. POLLARDCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A766086Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Briefing in Progress


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAngelita Williams
					In Proper Person
				


RespondentDerric PollardStephen G. Clough
							(Maier Gutierrez & Associates)
						Jason R. Maier
							(Maier Gutierrez & Associates)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/26/2022OpenOpening Brief/No Appendix





Docket Entries


DateTypeDescriptionPending?Document


08/10/2021Filing FeeFiling Fee due for Appeal. (SC)


08/10/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-23277




08/10/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-23280




08/31/2021Order/DispositionalFiled Order Dismissing Appeal.  To date, appellant has not paid the filing fee or otherwise responded to this court's notice.  "This appeal is dismissed."   (SC)21-25333




09/20/2021MotionFiled Proper Person Motion for Reconsideration. (SC).21-27127




09/20/2021Filing FeeFiling Fee Paid. $250.00 from Angelita Williams. Check No. 5000. (SC).


09/20/2021Filing FeeReturned Filing Fee. Check No. 5001 returned to Angelita Williams for $150.00. (SC).


09/28/2021Order/ProceduralFiled Order Granting Motion for Reconsideration. .  On September 20, 2021, appellant filed a petition for rehearing and paid the filing fee.  The petition is construed as a motion for reconsideration of the order dismissing this appeal.  The motion is granted.  The clerk of this court shall reinstate this appeal and issue the notice regarding the deadlines for this appeal.  Appellant also requests this court to appoint counsel to assist with this appeal.  No action will be taken on this request at this time.    (SC)21-27902




09/28/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-27904




10/20/2021MotionFiled Proper Person Motion for an Extend of Time for Transcript Request Form, Docketing Statement, and Informal Brief. (SC)21-30233




10/22/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  (SC)21-30572




10/25/2021Record on Appeal DocumentsFiled Record on Appeal. (A766086) Vol. 1. (SC)21-30725




10/25/2021Record on Appeal DocumentsFiled Record on Appeal. (A766086) Vol. 2. (SC)21-30728




11/02/2021Order/ProceduralFiled Order.  Appellant shall have until November 12, 2021, to file the transcript request form and docketing statement.  As the opening brief is not due until January 26, 2022, the motion for an extension of time to file that document is denied at this time.  (SC)21-31545




11/08/2021MotionFiled Motion to Dismiss Appeal. (SC)21-31987




11/08/2021Notice/IncomingFiled Notice of Withdrawal of Motion to Dismiss Appeal. (SC)21-32059




11/09/2021Order/ProceduralFiled Order.  Pursuant to the notice of withdrawal of motion filed on November 8, 2021, this court will take no action on the motion to dismiss filed on November 8, 2021.  (SC)21-32186




11/15/2021MotionFiled Proper Person Motion requesting Legal Counsel to represent appellant. (SC)Y21-32736




11/15/2021Transcript RequestFiled Civil Proper Person Transcript Request Form. No Transcripts Requested. (SC)21-32738




11/15/2021Docketing StatementFiled Docketing Statement. (SC)21-32740





Combined Case View